—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Giaccio, J.), rendered June 12, 1997, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The record does not demonstrate that the defendant knowingly, intelligently, and voluntarily waived his right to appeal (see, People v Callahan, 80 NY2d 273, 283; see, e.g., People v Dewberry, 223 AD2d 555; People v Santiago, 194 AD2d 468). Thus, the waiver was ineffective.
On the merits, viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620, 621), we find that it was legally sufficient to establish beyond a reasonable doubt the defendant’s identity as the robber. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). Thompson, J. P., Luciano, Feuerstein and Schmidt, JJ., concur.